Citation Nr: 0316668	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-15 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia and anxiety.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

On March 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's service 
personnel/administrative records for the 
veteran's period of service from August 
1964 to June 1967 from the National 
Personnel Records Center (NPRC).  If the 
veteran's service personnel records are 
not available, that fact should clearly 
be documented.  

2.  Request that the NPRC provide the 
veteran's clinical hospital records from 
Forbes Air Force Base military hospital 
from January to March 1967, and April to 
June 1967.  If these records are not 
available, that fact should clearly be 
documented.  

3.  Contact Good Samaritan General 
Hospital in Cincinnati, Ohio and request 
that copies of medical records for the 
period from 1970 to 1980 be forwarded for 
incorporation into the record.  

4.  Obtain records from the Cincinnati, 
Ohio VAMC during the period of 1970 to 
1977.

5.  Obtain VA medical records to include 
notes, outpatient treatment records, and 
group therapy records, from Bay Pines 
from 2001 to the present to include Dr 
Layer's records.  Make arrangements to 
obtain these records and note in the 
negative if any of them are unavailable.  

6.  Contact the SSA and secure for the 
claims file copies of records pertinent 
to the veteran's claim for SSA benefits, 
as well as the medical records relied on 
concerning that claim.

7.  After completion of  #1-6 above, 
schedule the veteran for a VA mental 
disorder examination to determine the 
nature and etiology of his psychiatric 
disorder(s).  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
provide an opinion as to 1) the 
appropriate diagnosis(es) for the 
veteran's current psychiatric 
disorder(s); and 2) whether it is as 
least as likely as not that any of the 
veteran's current psychiatric disorder(s) 
is/are related to his military service, 
to include aggravation therein.  The 
examiner should reconcile the opinion 
with that of Dr. Layer in the April 2001 
letter.  The examiner should provide a 
rationale for all opinions.  

8.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
disability.  All necessary tests or 
medical procedures should be completed as 
necessary.  The examiner should provide 
an opinion as to whether it is as likely 
as not that the veteran's right knee 
disability resulted from service, to 
include aggravation therein.  The 
examiner should reconcile the opinion 
with that of Dr. Layer in the April 2001 
letter.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


